DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
The amendments received on 04/12/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s claim amendments, along with the examiner’s amendments, have obviated the previous claim rejections of record, thus, placing the present application in condition for allowance. The allowance of claims 1 and 4-10 are addressed in the Office Action below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Trousdell (Reg. No. 38,637) on 04/14/2021. See attached Interview Summary for details.


The application has been amended as follows: 

Claim 1:
“…the lower die further comprising a third lower-die edge extending so as to surround the first lower-die edge;
the upper die further comprising a third upper-die edge configured to extend along an extension direction of the third lower-die edge;…”

Claim 7:
“…wherein a recess is defined in the one of the side surface of the support [[part]] parts, vertically above the bridges.”

Claim 9:
“…in the punching out of the sheet material, shearing and segmenting a frame-shaped offcut of the sheet base material that is left behind after the sheet material is punched out, between a plurality of second upper-die edges and a plurality of second lower-die edges that is provided [[to be]] vertically below the first lower-die edge, by protruding the second upper-die edges to be vertically below the second lower-die edges;…”


Allowable Subject Matter
Claims 1 and 4-10 are allowed.
Applicant’s amendments filed on 04/12/2021, along with the examiner’s amendments, have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1 and 9 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 1:
“the lower die further comprising a third lower-die edge extending so as to surround the first lower-die edge;”
and
“the second upper-die edges protruding vertically downward and being configured to be inserted into a clearance between the first lower-die edge and the third lower-die edge as the second upper-die edges segment the frame-shaped offcut as the second upper-die edges pass the second lower-die edge”

Claim 9:
“inserting the second upper-die edges into a clearance between the first lower-die edge and a third lower-die edge extending so as to surround the first lower-die edge as a third upper-die edge extending along the third lower-die edge enters the clearance and the second upper-die edges segment the frame-shaped offcut as the second upper- die edges pass the second lower-die edges.”




Aramizu et al. (hereinafter Aramizu; US 20100139355 A1) discloses a cutting device (figure 1). Aramizu fails to disclose the lower die having a third lower-die edge extending so as to surround the first lower-die edge. Honegger et al. (hereinafter Honegger; US 20170008186 A1) teaches a cutting device having multiple edges that surround a first lower-die edge. However, there is no motivation to modify Aramizu in view of Honegger to include additional surrounding edges, as said modification would require hindsight.
Honegger discloses a cutting device, as shown in the figure below. However, Honegger fails to disclose “the second upper-die edges are inserted into a clearance between the first lower-die edge and the third lower-die edge”. Modifying Honegger to read unto the claims would destroy the workability of Honegger’s cutting device.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention, per the reasons discussed above.

    PNG
    media_image1.png
    551
    592
    media_image1.png
    Greyscale

Annotated Figure 1 of Honegger

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725